Citation Nr: 1019512	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-14 592	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
right patellofemoral syndrome.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 2003 to December 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the rating decision in August 2008, the RO granted service 
connection for right patellofemoral syndrome and assigned an 
initial rating of 10 percent. 

After the Veteran was examined by VA in October 2007, VA 
records show that in May 2009 a MRI showed a tear in the 
medial meniscus and a possible partial tear of the popliteus 
muscle.  

As the record suggests a material change in the disability 
such the Veteran was last examined by VA, a reexamination 
under 38 C.F.R. § 3.327 is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since May 2009. 



2. Afford the Veteran a VA examination 
to determine the current level of right 
knee impairment.

The examiner is asked to describe:

a). Any recurrent subluxation or 
instability; and, 

b). Range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or 
painful motion as well as 
weakness, excess fatigue, 
swelling, atrophy, or additional 
loss of motion associated with 
flare-ups or on repetitive use; 
any additional functional loss 
should be expressed in terms of 
additional limitation of flexion 
or extension. 

The claims folder should be made 
available to the examiner.

3. After the above development is 
completed, adjudicate the claim for 
increase.  If the benefit remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


